ANADIGICS, INC. ANNOUNCES RESIGNATION OF CEO DR. BAMI BASTANI; APPOINTS GILLES DELFASSY CHAIRMAN OF THE BOARD TO LEAD THROUGH TRANSITION WARREN, NJ, August 18, 2008— ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, today announced the resignation of President and Chief Executive Officer Dr. Bami Bastani, and the appointment of Gilles Delfassy as chairman of the board.Mr. Delfassy, who has been a director of the company since January 2008, will assume the responsibilities of the CEO until the completion of the company’s search for a permanent replacement. Delfassy, 53, is a respected industry veteran with nearly 30 years of experience in global business development and wireless technology. He led Texas Instruments’ wireless terminals business unit since its inception in 1995, growing it into a multibillion dollar operation. Under his guidance, TI became the world’s leading supplier of semiconductors for wireless handsets.Previously he managed Texas Instruments’ European digital signal processing operations and its European automotive electronics business. Ron Rosenzweig, founder of the company and vice chairman of the board expressed his appreciation of Bastani’s tenure at the company. “Bami has made a significant contribution to Anadigics by guiding us over the past ten years. We thank Bami and wish him all the best in his future endeavors.” And on the appointment of Delfassy he remarked, “Gilles is the ideal person to move the company forward during our CEO search. His extensive understanding of the semiconductor industry coupled with his knowledge of our customers and his experience in managing a business with high-volume manufacturing operations will help ensure a smooth transition.” About his new role Gilles stated, “Anadigics is a great company with innovative technology and talented people. I am looking forward to working more closely with the team.
